DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response received February 26, 2021 is acknowledged.

Claims 1-19 are pending in the instant application.

Applicant’s election of the invention of group I, drawn to peptides that bind CD47, presently claims 1-6, 8, and 10-13, and the peptide species of SEQ ID NO:33 in the reply filed on February 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 7, 9, and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.

Claims 1-6, 8, and 10-13 are under examination as they read on the peptide species of SEQ ID NO:33.  It should be noted that the exact polypeptide consisting of SEQ ID NO:33 appears to be novel and non-obvious based upon the art presently of record.  As such the species search was extended and was stopped upon finding issues that read upon the generic claim.

Information Disclosure Statement
The IDS form received June 17, 2019 is acknowledged and the references cited therein have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 sets forth a structural formula for a genus of peptides, and indicated that the claimed peptides are “about” 8 to 15 residues in length.  The specification does not appear to provide any definition concerning the term “about” and thus reasonably this term allows for numbers both larger and smaller than that which is recited concerning peptide length.  Some of the positions in the structural formula of the independent claim are recited as potentially being absent, such positions being R1, X1, X2, and X9.  The positions which must be present are X3 -Lys- X4- X5- X6- X7- X8 -Arg, with the independent claim limiting what residues are permissible for X to X8.  However, accounting for all of the required amino acid residues in the formula yields 8 residues.  Given that “about 8” reasonably encompasses smaller values than 8, it appears impossible to know the metes and bound of the invention applicant intends to claim as the independent claim also appears to absolutely require a minimum of 8 residues setting up a logical paradox as the claimed peptide cannot simultaneously be less than as well as equal to 8 residues in length.  All claims have been joined to this rejection as no dependent claim obviates this issue by say being limited to an exact sequence which renders moot issues concerning the meaning of “about” as per the independent claim.  It should be noted that while claim 5 does recite species defined by SEQ ID number, it also recites “an amino acid derived therefrom” which reasonably encompasses mutations, including truncation mutations as per one interpretation of 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, the independent claim recites the structural formula X3 -Lys- X4- X5- X6- X7- X8 -Arg are required residues in the claimed product.  Claim 5 recites the species of SEQ ID NO:27 which is IGWKDFTAAR, and note that the lysine in position 4 and arginine in position 10 match the lysine and arginine of the structural formula.  Additionally, the independent claim recites that X8 is “an aromatic amino acid” and in SEQ ID NO:27 this position is an alanine, an amino acid residue that is not reasonably “aromatic”.  Further, claim 5 also recites the species of SEQ ID NO:28 which is IGWKDFTAYK, and note that this species contains a lysine where the structural formula requires an arginine to be present.  Given that these species recited in claim 5 do not meet the requirements of the structural formula as set forth in the independent claim it is clear that claim 5 is broader in scope than the claim from which it depends as it does not contain all of the limitations of the independent claim.  It should also be noted that the examiner has not checked all of the species recited in claim 5 to see if they do, or do not, meet the requirements of claim 1 except for the elected species of SEQ ID NO:33 which satisfies the structural demands of the independent claim.       


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").   Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”     
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  Also see Enzo-Biochem v. Gen-Probe  01-1230 (CAFC 2002).
Applicant has claimed a genus peptides which are defined by a structural formula as set forth in independent claim 1, with specific species lying with in the genus recited in dependent claim 5, and these peptides are recited as having binding activity to CD47.  The claimed peptides appear to be structurally related to human thrombospondin (TSP-1), and CD47 is known to be a receptor for thrombospondin.  The instant specification asserts that disrupting the interaction between TSP-1 and CD47 inhibits clot formation by platelets, and it should be noted that the claimed genus of peptides are recites as binding to CD47 and thus reasonably functionally act to promote clot formation as they allow for CD47 signaling to occur, a property which would reasonably need to be present to have any utility as a wound dressing for a bleeding site as recited in instant claim 13.  As such the instant claims set forth a partial structure (i.e. the formula of claim 
The instant specification discloses that applicant made many structural mutants of a thrombospondin fragments and tested such peptides for functional activity as is most readily demonstrated in the table appearing on page 64 of the instant specification.  However, it does not appear that the peptides disclosed in said table were tested to determine their effects on platelets.  Example 5 of the instant specification appears to discuss platelet effects, and while it indicates that peptides that bind either CD36 or CD47 on platelets allowed for effective platelet aggregation, the peptides disclosed as being responsible for binding to CD47 in this example do not match the structural formula recited in claim 1 or any of the specific species recited in claim 5 (see most particularly page 132).  As such it is unclear what, if any, role peptides belonging to the claimed genera play in platelet aggregation and thus there does not appear to be a reasonable correlation between the recited structure and needed functions for this aspect of the invention as presently claimed.
Further, claim 1 sets forth a structural formula wherein many positions are identified with a numbered X, with the body of the claim providing additional information concerning the position in question.  For example, claim 1 recites that position X8 is “an aromatic amino acid”.  Artisans would typically assume that this would limit X8 to residues that comprise an aromatic ring that contains pi bonds similar to benzene, with phenylalanine, tryptophan and tyrosine being the amino acids with the standard 20 residues that comprise this structure.  However, claim 5 depends from claim 1 and recites the species of SEQ ID NO:27 which by visual alignment contains an alanine at the X8 position.  As such, it appears that applicant intends “aromatic amino acids” to encompass residues different from what ordinary artisans would consider such a term to encompass, and the instant specification does not appear to clearly set forth any special definitions for the recited chemical terms.  However, given the evidence of the instant claims, it is clear that the recited functional properties are broader in meaning than what artisans normally would consider, and as such it is not reasonably clear what structures are encompassed by the claims let alone correlated with the function of binding CD47 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Williams (WO 2004/018995).
Williams discloses fragments of human thrombospondin which meet the structural limitations of independent claim 1 (see entire document, particularly the 
Therefore the prior art anticipates the inventions as presently claimed.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,951,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the breadth of what is presently claimed.
Specifically, the issued claims recite methods wherein the peptide HIGWKDFTAYRWRLS is administered to patient to inhibit the interaction between TDP1 and CD47 (see all issued claims, most notably claims 11 and 20 and note that the recited C6d peptide is the aforementioned sequence).  This sequence meets the structural limitations of instant independent claim 1, and note that while product claims are not presented in the issued claims, a pharmaceutical composition comprising the C6d peptide necessarily must be present such that it can be administered to a subject 
It should also be noted that the application which gave rise to the ‘527 patent does not appear to be related to the instant application in any way as they do not appear to share any priority documents in common.   As such there does not appear to be any restriction requirement which necessitated the filing of the application which gave rise to the ‘527 patent in a chain of continuity which appears to be completely separate from that of the instant application.  It has been made abundantly clear in recent court decisions, including Pfizer v. Teva and Amgen Inc. v. F. Hoffman-La-Roche Ltd., that “the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.” As discussed above there is no continuity relationship between the instant and allowed claims and as such the instant claims are not reasonably entitled to the safe harbor provisions of 35 USC 121.  Thus the instant rejection has been set forth. 


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644